Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-17) in the reply filed on 1/29/2021 is acknowledged.

Claim Objections
Claims 6-16 are objected to because of the following informalities:  “grippers” in Claim 6-16 should be “the grippers.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2, Applicant fails to recite traditional transitional language and thus it is unclear what elements of the claim are positively 
Further, since the claims are not written as is conventional for US practice, in each of Claims 1 and 2, it is not clear if the support frame and shaping tool are part of the claimed device.  Since the stretching is recited to occur “with” the support frame, but only “in relation to” the shaping tool, Examiner has assumed the support frame is part of the claimed “device for stretching” but the shaping tool is not claimed as part of this device, but only as a tool that may be used alongside the device for stretching.  Applicant should re-write the claims in a manner conventional for US practice and clearly delineate the positively recited elements of the claimed device.
Regarding Claim 3, Examiner notes the “replacement mechanism” is not positively claimed as part of the device.  Instead the device is structure of the outer bearing frame is limited such that is must be useable along with some replacement mechanism.  Examiner submits any outer bearing frame that could theoretically be moved satisfies the claim since such a movable outer bearing frame could be replaced by a hypothetical “replacement means.”  Examiner also notes if the “replacement means” were written of be part of the device itself, it likely would invoke 35 USC 112(f), and since there is no structure provided in the specification, also 112(b).

The remaining claims are rejected as being dependent on an indefinite claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCorry (US 5,843,492).
Regarding Claims 1-3, McCorry teaches a device for stretching (See Abstract) comprising a support frame [37] and grippers [13a],[13b] arranged for multiaxial adjustment to adapt a film element [25] to a mold [3] (See Fig. 1 and col. 7, lines 43 to col. 8, line 9, wherein clamps [13a] and [13b] allow adjustment in different direction respectively, i.e. multiaxial adjustment).  Note positioning fixtures [49],[49a] is at least monoaxially adjustable relative to support frame [37] (See col. 8, lines 42-48, where 
Regarding Claims 4-5 and 7, in McCorry, there is clearly illustrated a base support from [37] (See Fig. 3), which may be considered the outer bearing frame part supporting the support frame [37].  Note since the film [25] can be moved as desired relative to this base, is can be displaced as claimed.  Note the frame [37] can be moved relative to this base by telescoping the frame (See col. 7, lines 23-30), thus making it adjustable/translatable in space in at least one degree of freedom relative thereto.
Regarding Claims 6, 8-17, McCorry teach an individual actuator [19] for affecting closing pressure in each of the clamps [13a],[13b], as well as individually powered actuators (such as electrically powered actuators, which may be considered “drive motors”), i.e. adjusting units, to exert individual control, such as different force/acceleration, for each clamp in order to manipulate each clamp in space, wherein at least clamps/grippers [13b] have tiltable/rotatable heads movable in/out, up/down (i.e. adjustable height), and side to side in order to perform stretching as desired (See col. 8, lines 10-42 and Figs. 4-7, illustrating the tilting and movement of grippers [13b]; and note actuators [27] are effectively supported by frame [37]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Katou et al. (US 2014/0096897) teaching a gripping frame [400] rotatable relative to an outer bearing part [402],[403].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/           Primary Examiner, Art Unit 1746